IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10759
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ABAYOMI CHARLES AKOMOLAFE, also known as Carlos,
also known as Carlos Lnu,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 4:98-CR-208-1-Y
                        --------------------
                          January 15, 2003

Before JOLLY, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Abayomi Charles Akomolafe, federal prisoner # 27712-077,

appeals the denial of his motion for resentencing pursuant to

18 U.S.C. § 3582(c)(2), relative to his conviction of conspiracy

to engage in financial transactions involving criminally derived

property.   We AFFIRM.

     Akomolafe contends that Amendment 591 (2000) to the

Sentencing Guidelines applies retroactively to entitle him to a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10759
                                 -2-

three-level reduction of his offense level under U.S.S.G.

§ 2X1.1(b)(2).   This guideline provides for such a reduction if

the substantive offense involved in the conspiracy was not close

to being completed.

     Akomolafe stipulated to the correctness of the factual

resume, which he does not now attempt to refute.   The resume

states that he and his codefendant gave an undercover government

agent six stolen or altered checks totaling more than $2,000,000,

for the agent to cash and to provide the two defendants with 65%

of the proceeds.   Akomolafe was arrested ten days after the last

delivery of checks to the agent.

     Section 2X1.1(b)(2) provides for a three-level decrease in

the defendant’s offense level unless he or a coconspirator was

about to complete all acts the defendants believed necessary to

complete the substantive offense, prior to their having been

apprehended.   The background commentary iterates that the

decrease is not warranted if the substantive offense was

“prevented on the verge of completion by the intercession of law

enforcement authorities.”

     In the case sub judice, the defendants did all that they

believed necessary for them to do in order to complete the

substantive offense, engaging in monetary transactions in

violation of 18 U.S.C. § 1957.   That is, they delivered the

checks to the agent in order for him to cash them.   Thus the

district court did not abuse its discretion by denying Akomolafe
                          No. 02-10759
                               -3-

a three-level decrease in his offense level under § 2X1.1(b)(2).

See United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir.

1995); United States v. Waskom, 179 F.3d 303, 307-09 (5th Cir.

1999).

     AFFIRMED.